865 F.2d 1269
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellant,v.QUEEN MOUNTAIN MINING, INC., and Herbert Gibson, Defendants-Appellees.
No. 87-5310.
United States Court of Appeals, Sixth Circuit.
Jan. 4, 1989.

1
Before MILBURN and ALAN E. NORRIS, Circuit Judges and RICHARD SUHRHEINRICH, District Judge.*

ORDER

2
The plaintiff appeals that portion of the district court's judgment denying an injunction as to defendant Herbert Gibson.  The parties now inform the Court that they have entered a settlement agreement rendering the present appeal moot.  They therefore jointly move for dismissal of this appeal and for a remand to the district court with instructions to vacate its judgment insofar as it concerns the plaintiff's claim against Gibson.


3
Upon consideration,


4
It is ORDERED that the motion to dismiss is granted.  It is ORDERED further that the district court vacate its judgment in civil action no. 3-85-334 as to the plaintiff's claim against Gibson.  This order shall have no effect upon that portion of the district court's judgment as it pertains to the injunction issued against defendant Queen Mountain Mining, Inc.



*
 The Honorable Richard Suhrheinrich, U.S. District Judge for the Eastern District of Michigan, sitting by designation